11-4852
    Gurung v. Holder
                                                                                    BIA
                                                                              Morace, IJ
                                                                       A089 918 948/949
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 5th day of March, two thousand fourteen.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _______________________________________

    BISHNU GURUNG, KARMA GURUNG,
             Petitioners,

                       v.                                  11-4852
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Khagendra Gharti-Chhetry, New York,
                                  NY.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Shelley R. Goad,
                                  Assistant Director; Carmel A.
                                  Morgan, Trial Attorney, Office of
                        Immigration Litigation, United
                        States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED, in part, and DENIED, in part.

    Bishnu and Karma Gurung (“Petitioners”), natives and

citizens of Nepal, seek review of an October 18, 2011,

decision of the BIA affirming the February 22, 2010,

decision of Immigration Judge (“IJ”) Philip L. Morace

denying their application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Bishnu Gurung, Karma Gurung, Nos. A089 918

948/949 (B.I.A. Oct. 18, 2011), aff’g Nos. A089 918 948/949

(Immig. Ct. N.Y. City Feb. 22, 2010).   We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

applicable standards of review are well-established.     See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

                              2
    Under 8 U.S.C. § 1252(d)(1), we “may review a final

order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.”

This jurisdictional rule is absolute with respect to the

requirement that on appeal to the BIA, the alien must raise

each category of relief subsequently raised in this Court.

See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

Here, in addition to the fact that the argument in

Petitioners’ brief addresses a CAT claim entirely unrelated

to their situation or to Nepal, Petitioners failed to

challenge the IJ’s denial of CAT relief in their appeal to

the BIA.   Thus, as a statutory matter, we are without

jurisdiction to consider their challenge to the denial of

that relief.    See 8 U.S.C. § 1252(d)(1).

    In addition to the statutory requirement that

petitioners exhaust the categories of relief they seek,

petitioners must also raise to the BIA the specific issues

they later raise in this Court.    See Foster v. INS, 376 F.3d

75, 78 (2d Cir. 2004).    While not jurisdictional, this

judicially imposed exhaustion requirement is mandatory.     Lin

Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d

Cir. 2007).    Accordingly, because Petitioners failed to


                               3
raise the claim that there was a pattern or practice of

persecution in Nepal in their appeal to the BIA, and because

the government has raised this failure to exhaust, we

decline to consider this issue.   See id. at 124 (describing

the issue exhaustion requirement as an “affirmative defense

subject to waiver”).

    Furthermore, the agency did not err in finding that

Petitioners failed to establish an objectively reasonable

fear of future persecution because they did not show that

anyone in Nepal sought to harm them or that they were

similarly situated to anyone targeted by the Maoists, or

that their sons, or other family members remaining in Nepal,

had been harmed in any way.   See Hongsheng Leng v. Mukasey,

528 F.3d 135, 143 (2d Cir. 2008) (“to establish a well-

founded fear of persecution in the absence of any evidence

of past persecution, an alien must make some showing that

authorities in his country of nationality are either aware

of his activities or likely to become aware of his

activities”); Jian Xing Huang v. INS, 421 F.3d 125, 128-29

(2d Cir. 2005) (holding that, absent solid support in the

record for the petitioner’s assertion that he would be

subjected to persecution, his fear was “speculative at


                              4
best”); Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir.

1999) (concluding that where asylum applicant’s mother and

daughters continued to live in petitioner’s native country,

a claim of well-founded fear was diminished).      Moreover,

absent a connection to a protected ground, high levels of

general crime and violence are insufficient to establish

eligibility for asylum.    See Melgar de Torres, 191 F.3d at

314.

       Because Petitioners failed to show a well-founded fear

of future persecution, the agency did not err in denying

their application for asylum.       See 8 U.S.C. § 1101(a)(42);

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

As Petitioners could not show a well-founded fear of future

persecution, they necessarily could not meet the higher

burden of proof required to establish eligibility for

withholding of removal.    See 8 C.F.R. § 1208.16(b)(1); Paul

v. Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is

DISMISSED, in part, and DENIED, in part.      As we have

completed our review, any stay of removal that the Court

previously granted in this petition is VACATED, and any

pending motion for a stay of removal in this petition is

DISMISSED as moot. Any pending request for oral argument in
                                5
this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             6